        Case 3:18-cr-30051-MGM Document 224 Filed 12/08/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


                          )
UNITED STATES OF AMERICA, )
                          )
v.                        )                         No. 18-cr-30051-MGM
                          )
GREGG A. BIGDA,           )
           Defendant.     )
                          )


                     DEFENDANT’S NOTICE OF EXPERT WITNESS



       Pursuant to Rule 16(b) (1)(C) of the Federal Rules of Criminal Procedure, Defendant

Gregg A. Bigda hereby notifies the government that he may call Dr. Elizabeth Laposata, MD,

FCAP, FASCP of Forensic Pathology and Legal Medicine, Inc., 245 Waterman Street, Suite 100,

providence, RI as an expert witness in the above-entitled action. Dr. Laposata is a Forensic and

Anatomical Pathologist.

       Dr. Laposata graduated from University of Maryland School of Medicine in 1979 and

completed postgraduate training at St. Louis University School of Medicine, where she

completed a residency in Forensic pathology and John Hopkins University School of medicine

where she completed a residency in Anatomical Pathology. She is the former Chief Medical

Examiner for the State of Rhode Island. As a result of her training and experience, Dr. Laposata

is an expert whose testimony will be relevant and probative to the jury’s understanding of the

injuries sustained by D.P. and E.P.

       The Defendant expects that Dr. Laposata will offer testimony, based upon her education,

medical training and her review of certain discovery items previously provided by the
        Case 3:18-cr-30051-MGM Document 224 Filed 12/08/20 Page 2 of 2




government, that the injuries suffered by D.R. and E.P. are inconsistent with having been caused

by a kick with a shod foot.



                                              Respectfully Submitted
                                              GREGG A. BIGDA
                                              By His Attorney,


                                              ______________________
                                              Timothy R. Flaherty
                                              FLAHERTY LAW OFFICES
                                              699 Boylston Street, 12th Floor
                                              Boston, MA 02116
                                              (617) 227-1800
                                              BBO # 557477

Dated: December 8, 2020



                                CERTIFICATE OF SERVICE

I hereby certify that the above document was sent electronically to the registered participants as
identified on the Notice of Electronic Filing (NEF) and paper copies will be sent to those
indicated as non-registered participants on this date.

                               /s/ Timothy R. Flaherty
                                       Timothy R. Flaherty
